DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is based on the 15/175,664 application filed 07/07/2016.  Examiner acknowledges the reply filed 07/06/2021, in which claims 7, 12 and 17 are amended, claims 26-31 are newly added, and claims 3, 13-16 and 18-25 are canceled.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 27-30 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanner et al (U.S. Pub. 2015/0142013 A1, hereinafter "Tanner").

a body 1600 (Fig. 124A) configured to receive a percutaneous device, the body having a first end and a second end; 
a proximal pinch 1628 (Fig. 126) configured to releasably engage the percutaneous device;
a rotational drive mechanism 1620 (Fig. 126) coupled to the body and the proximal pinch, the rotational drive mechanism configured to rotate the body and the proximal pinch to cause the percutaneous device to rotate about the longitudinal axis of the percutaneous device (para [0645]);
a distal pinch 1638 (Fig. 126) configured to releasably engage the percutaneous device;
a linear drive mechanism 1616 (Fig. 126) coupled to the body, the linear drive mechanism configured to move the body and the proximal pinch between a first position and a second position to cause linear movement of the percutaneous device along a longitudinal axis of the percutaneous device (para [0640]); and 
cassette housing (in the form of a drape 1900; see Fig. 141A) enclosing the distal pinch, the proximal pinch, the linear drive mechanism and the rotational drive mechanism (i.e., the drape 1900 encloses the elongate member manipulator which includes the distal pinch, proximal pinch and linear drive mechanism; see para [0609]).
Regarding claims 28 and 29, a guide catheter support (such as a support assembly 20 or alternatively a tube 306) configured to support a guide catheter at a position spaced apart from the cassette housing, the support being movably supported 
Regarding claim 30, Tanner discloses that the guide catheter support is telescopically supported relative to the cassette housing (the guide catheter support in the form of a tube 306 can be telescoped relative to the catheter to reinforce the catheter to assist the catheter in moving to its desired position; see para [0376]).
Regarding claim 33, Tanner discloses that the proximal pinch, the rotational drive mechanism, the distal pinch and the linear drive mechanism are removable from the cassette housing (i.e., the drape 1900 can be removed from the system entirely).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 2, 4-12, 17, 20-22 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Tanner et al (U.S. Pub. 2015/0142013 A1) in view of Accisano, III et al (U.S. Pub. 2007/0078385 A1, hereinafter “Accisano”).
Regarding claim 1, Tanner discloses a drive assembly for a catheter procedure system comprising: 
a housing 1601 (Fig. 124A);

a proximal pinch 1628 (Fig. 126) positioned on the body, the proximal pinch configured to releasably engage the percutaneous device;
a linear drive 1616 (Fig. 126) mechanism coupled to the body, the linear drive mechanism configured to move the body and the proximal pinch between a first position and a second position to cause linear movement of the percutaneous device along a longitudinal axis of the percutaneous device (para [0640]); and 
a rotational drive mechanism 1620 (Fig. 126) coupled to the body, the rotational drive mechanism configured to rotate the body and the proximal pinch to cause the percutaneous device to rotate about the longitudinal axis of the percutaneous device (para [0645]).
It is noted that Tanner does not appear to explicitly disclose that the proximal pinch is a bi-stable mechanism.
Accisano discloses a surgical instrument having a pinch mechanism to engage and release a steering wire 14 (see Fig. 1A) for a percutaneous device, the pinch mechanism having a bi-stable locking mechanism 22 (see Fig. 1A) configured to include two equilibrium positions, one being an unlocked position (allowing axial movement of the wire 14) and the other a locked position (minimizing or preventing movement of the wire 14), allowing a user to toggle between the equilibrium positions (see para [0023]).
A skilled artisan would have found it obvious at the time of the invention to modify the proximal pinch to be a bi-stable mechanism, based on the teaching in Accisano that a bi-stable pinch mechanism would enable equilibrium to be achieved in two positions 
Regarding claim 2, Tanner discloses that the percutaneous device is an elongated medical device, such as a catheter (para [0051]); and including a distal pinch 1638 (Fig. 126) configured to releasably engage the percutaneous device; and a linear drive 1616 (Fig. 126) mechanism coupled to the body, the linear drive mechanism configured to move the body and the proximal pinch between a first position and a second position to cause linear movement of the percutaneous device along a longitudinal axis of the percutaneous device (para [0640]).
Regarding claim 4, Tanner does not appear to explicitly disclose that the distal pinch is a bi-stable mechanism.
However, based on the obviousness of modifying the proximal pinch to be a bi-stable mechanism, based on the teaching in Accisano that a bi-stable pinch mechanism would enable equilibrium to be achieved in two positions (i.e., when the pinch engages the percutaneous device and when the pinch releases the percutaneous device), desirably preventing the pinch from moving between its two positions absent the application of a specific, sufficient force (see Accisano at para [0034]), a skilled artisan would have similarly found it obvious to modify the distal pinch for the same reason.
Regarding claims 5 and 6, Tanner discloses that the linear drive mechanism 1616 moves the body from the first position to the second position, and from the second position to the first position, to advance the percutaneous device when the proximal 
Regarding claim 7, Tanner discloses that the rotational drive mechanism rotates the proximal pinch and the body when the proximal pinch is engaged with the percutaneous device and the distal pinch is disengaged from the percutaneous device (para [0641]).
Regarding claim 8, Tanner discloses that the linear drive mechanism is a linear slide (para [0640]).
Regarding claim 9, Tanner discloses that the rotational drive mechanism comprises: 
a first gear 1624 (Figs. 125A-C) coupled to the second end of the body; and 
a second gear 1626 (Figs. 125A-C) in mechanical contact with the first gear.
Regarding claim 10, Tanner discloses a linear motor 1610 (Fig. 124A) coupled to the linear drive mechanism (para [0635).
Regarding claim 11, Tanner discloses a rotary motor 1604 (Figs. 125A-C) coupled to the rotational drive mechanism (para [0636]).
Regarding claim 12, Tanner in view of Accisano discloses a catheter procedure system comprising: 
a bedside system “A” (Fig. 3A) comprising the drive assembly as described in claim 1, and a cassette housing (in the form of a drape 1900; see Fig. 141A) enclosing the distal pinch, the proximal pinch, the linear drive mechanism and the rotational drive 
a workstation 2 (Fig. 1) coupled to the bedside system, the workstation comprising: 
a user interface (e.g., 8; Fig. 2); and 
a controller 12 (Fig. 2) coupled to the bedside system and the user interface, the controller configured to control the drive assembly to cause movement of the percutaneous device.
Regarding claim 17, Tanner discloses that the linear drive mechanism moves the body from the first position to the second position to advance the percutaneous device when the proximal pinch is engaged with the percutaneous device and the distal pinch is disengaged from the percutaneous device, and wherein the linear drive mechanism is configured to move the body from the second position to the first position to retract the percutaneous device when the proximal pinch is engaged with the percutaneous device and the distal pinch is disengaged from the percutaneous device (see claims 5 and 6).
Regarding claims 20 and 24, Tanner discloses that the body is side loadable to allow placement of the percutaneous device into the body (Applicant’s disclosure does not describe what is meant by “side loadable”, thus, the term is given a broadly reasonable interpretation to include the body being loadable on its proximal or distal sides; in Tanner the device is loadable from its distal or proximal side (para [0560])).
Regarding claims 21 and 25, Tanner discloses that the proximal pinch 1628 is positioned intermediate the location that rotational drive mechanism is coupled to the body and the distal pinch 1638 (for instance, the rotational drive mechanism is coupled 
Regarding claim 22, it appears to be inherent in the percutaneous device that its movement is based, at least in part, on its axial stiffness, as it is understood that devices that are stiffer are expected to move further and devices that are less stiff are expected to encounter forces inhibiting their movement.

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Tanner et al (U.S. Pub. 2015/0142013 A1) in view of Accisano, III et al (U.S. Pub. 2007/0078385 A1), further in view of Wenderow et al (U.S. Pat. 9,095,681 B2, hereinafter “Wenderow”).
Regarding claim 26, Tanner discloses that the housing comprises a cassette housing (in the form of a drape 1900; see Fig. 141A) enclosing the distal pinch, the proximal pinch, the linear drive mechanism and the rotational drive mechanism (i.e., the drape 1900 encloses the elongate member manipulator which includes the distal pinch, proximal pinch and linear drive mechanism; see para [0609]), and wherein the drive assembly further comprises: 
a guide catheter support (such as a support assembly 20, or alternatively a tube 306 (see Fig. 33A and para [0383]), or alternatively a spine 440 (see para [0393]) configured to support a guide catheter at a position spaced apart from the cassette housing.

Wenderow discloses a drive assembly having Y-connector, e.g., 160 (Fig. 13) immediately adjacent the drive assembly. See also Figs. 3, 7 and 8. Tanner further discloses a Y-connector support 126 (Fig. 13) projecting from a cassette housing 24 and comprising a chassis (shown in Fig. 13 as the opening into which the Y-connector is placed) configured to releasably house the Y-connector.
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Tanner in view of Accisano in order to provide a Y-connector located immediately adjacent the distal pinch, as a well-known way to introduce medication into the patient (see Wenderow at col. 1, lines 32-35 and col. 12, lines 1-5), and to provide a Y-connector support in order to releasably secure and stabilize the Y-connector.

Claims 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Tanner et al (U.S. Pub. 2015/0142013 A1) in view of Wenderow et al (U.S. Pat. 9,095,681 B2, hereinafter “Wenderow”).
Regarding claims 31 and 32, it is noted that Tanner does not appear to disclose a Y-connector support projecting from the cassette housing and comprising a chassis configured to releasably house a y-connector.
Wenderow discloses a drive assembly having Y-connector, e.g., 160 (Fig. 13) immediately adjacent the drive assembly. See also Figs. 3, 7 and 8. Tanner further discloses a Y-connector support 126 (Fig. 13) projecting from a cassette housing 24 
A skilled artisan would have found it obvious at the time of the invention to modify the invention of Tanner in view of Accisano in order to provide a Y-connector located immediately adjacent the distal pinch, as a well-known way to introduce medication into the patient (see Wenderow at col. 1, lines 32-35 and col. 12, lines 1-5), and to provide a Y-connector support in order to releasably secure and stabilize the Y-connector.

Response to Arguments
Applicant's arguments filed 07/06/2021 (hereinafter “Remarks”) have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argued that (Remarks, pgs. 8-9):
The Office Action has failed to establish a prima facie case of obviousness by failing to articulate a valid rationale would lead one skill the art to modify Tanner to include the bi-stable locking mechanism of Accisano. In the drainage catheter disclosed by Accisano, the bi-stable locking mechanism is disclosed as being manually actuated. (Accisano, Paragraph [0011]). 8Atty. Dkt. No. 2020P00635USSuch manual interaction may be inconsistent, resulting in a less than reliable result. The bi- stable mechanism allegedly solves this manual actuation inconsistency. This is a motivation alleged by the Office Action. (Office Action, page 4). 

However, the Office action made no mention of “manual interaction”, much less a mention of solving a “manual actuation inconsistency”. Rather, the action stated that it would have been obvious to modify the invention of Tanner to include a bi-stable locking mechanism as taught in Accisano for the purpose of desirably preventing the pinch from 
Further, Applicant argued that “claim 1 requires that the bi-stable pinch mechanism is rotatable by the rotation drive mechanism” which is not disclosed in Accisano. Remarks, pg. 9. However, this argument is not found persuasive because the primary reference of Tanner already discloses the proximal pinch being rotatable, and the rejections were based on a combination of the Tanner and Accisano references. Applicant has not persuasively argued that the combination of Tanner and Accisano would not result in a rotatable pinch mechanism.
Similarly, regarding claim 2, Applicant argued that Accisano does not disclose or suggest the use of a bi-stable locking mechanism to linearly drive a guide cable (Remarks, pg. 9). However, this argument is not found persuasive because the primary reference of Tanner already discloses the proximal pinch linearly driving a guide cable, and the rejections were based on a combination of the Tanner and Accisano references. Applicant has not persuasively argued that the combination of Tanner and Accisano would not result in a pinch mechanism configured to be linearly moved by a linear drive mechanism.
Applicant’s remarks regarding the rejection of claim 23 have been considered (Remarks, pg. 10); it is acknowledged that claim 23 was canceled. 
Applicant’s remarks regarding newly added claim 26-33 have been considered; Applicant is directed to the above rejection of claims 26-33.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        09/30/2021